Holmes, J.,
dissenting. I must dissent from the majority herein, in that neither the syllabus law nor the opinion accurately sets forth the law of R. C. Chapter 5709 relative to the facts presented within this case.
There is no question, even in the majority opinion, that the parking lot here is owned by a state agency, nor is there a question that the State Teachers Retirement Board serves a public purpose. Where the majority lost its way is in interpreting what the General Assembly has, in my view, clearly defined as being used exclusively for public purposes. The latter has been defined in R. C. 5709.121.
This court has previously held in State Teachers Retirement Board v. Bd. of Tax Appeals (1964), 177 Ohio St. 61, that “[t]he subject property, used solely by the board in the management of the retirement system, is ‘public property used exclusively for a public purpose’ and ‘exempt from taxation’ within the meaning of Section 5709.08, Revised Code.” In that case, this court permitted tax exemption for real property which the State Teachers Retirement Board owned and on which they had built an office building to house their offices used to manage the State Teachers Retirement System.
In addition to the office building there were also 70 parking spaces used by visitors and employees at no charge. If property then owned by the retirement board was public property, it would seem that property now owned by the retirement board would be public property. The board purchased the property in question when it found it necessary to expand its existing building. The expansion consumed 50 of the existing parking spaces. The new property was purchased for use as a parking lot. If the board had built a second building on the new property to meet its expanding needs rather than add on to the existing building, the new building would certainly be exempt from taxation and there would still be parking available for employees. So, it would seem that constructing an addition to the existing building and moving the parking lot to a different parcel of land would still enable the new lot to be exempt from taxation.
This property is being used exclusively for the public purposes of appellee. This property has been provided for the sole use of the employees of appellee. The offering of parking *200privileges is a known and recognized perquisite of urban employment and one that adds materially to good employer-employee relationships.
Further, it may reasonably be concluded that since the employees are now provided parking facilities at the new site, the parking spaces remaining at the original site may now be utilized by the public which has business to conduct with the staff of the State Teachers Retirement Board housed in the office building.
In construing the predecessors of R. C. 5709.12, property used exclusively for a charitable purpose, this court, in Aultman Hospital Assn. v. Evatt (1942), 140 Ohio St. 114, allowed tax exemption for a house for nurses two blocks from the hospital. In University Circle Development Foundation v. Peck (1964), 95 Ohio Law Abs. 353, the court allowed tax exemption for a “charitably used” parking lot. And the reasoning of this last case was approved by this court in Bowers v. Akron City Hospital (1968), 16 Ohio St. 2d 94. Also, under this section the court in University Circle Development Fund v. Auditor (1963), 93 Ohio Law Abs. 65, found that parks associated with a charity qualified for tax exemption under that charity’s “exclusive purpose” exemption.
The definition of what constitutes the exclusive use for a public purpose has been set forth in R. C. 5709.121. This court construed this section in Cincinnati Nature Center v. Bd. of Tax Appeals (1976), 48 Ohio St. 2d 122, where the court, at page 125, stated:
“To fall within the terms of R. C. 5709.121, property must (1) be under the direction or control of a charitable institution or state or political subdivision, (2) be otherwise made available ‘for use in furtherance of or incidental to’ the institution’s ‘charitable * * * or public purposes,’ and (3) not be made available with a view to profit. Since the statute is clear as to what property is deemed under it to be ‘used exclusively for charitable or public purposes,’ the board’s contentions that exempt property must be made available to another charitable institution or to the public are without merit.”
Therefore, it is reasonable to assume that this definition should apply to the facts of this case.
Applying R. C. 5709.121(B), it may be reasonably con-*201eluded that the use of the new parking lot by the State Teachers Retirement System is “in furtherance of or incidental to its * * * public purposes and not with the view to profit.”
I would affirm the decision of the Board of Tax Appeals as being both reasonable and lawful.
Sweeney and Locher, JJ., concur in the foregoing dissenting opinion.